   Case 7:17-cv-08943-CS-JCM Document 581 Filed 06/23/20 Page 1 of 1




Randall M. Levine
Partner
+1.202.373.6541
randall.levine@morganlewis.com



                                       June 23, 2020

VIA CM/ECF

The Honorable Cathy Seibel, District Judge
United States District Court
Southern District of New York
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601

Re:      NAACP, Spring Valley Branch v. ERCSD, No. 17-CV-8943 (CS/JCM)

Dear Judge Seibel:

         Defendant East Ramapo Central School District (“District”) has appealed the District
Court’s May 26, 2020 Decision and Order (ECF No. 568) to the United States Court of
Appeals for the Second Circuit. See ECF No. 569. The Second Circuit has issued an
expedited briefing and argument schedule, and the District’s opening brief is due on
Thursday, June 25, 2020. We have consulted with the case manager assigned to the appeal
by the Second Circuit, who has advised us that the exhibits that were admitted into evidence
during the bench trial must be filed on the Court’s docket, so that the Second Circuit has
access to the full trial record on appeal. For the Court’s convenience, we have attached a
list of the exhibits that were admitted at trial.

       Accordingly, the District respectfully requests that the Court file on the ECF docket
the exhibits that were admitted into evidence during the trial.

                                                Sincerely,

                                                 /s/ Randall Mark Levine

                                                 Randall Mark Levine

cc: All Counsel of Record (Via CM/ECF)




                                               Morgan, Lewis & Bockius        LLP

                                               1111 Pennsylvania Avenue, NW
                                               Washington, DC 20004                 +1.202.739.3000
                                               United States                        +1.202.739.3001
